Exhibit 10.28

 

AGREEMENT

 

This Agreement (the “Agreement”) by and between Midas International Corporation,
a Delaware corporation (“Midas”) and Norauto S.A., an entity organized under the
laws of France, (“Norauto”), is entered into on September     , 2004 by and
between Midas and Norauto.

 

WHEREAS, Midas and Magneti Marelli Services S.p.A., an entity organized under
the laws of Italy (“MMS”) are parties to an Agreement for Strategic Alliance by
and between Midas and MMS, dated as of October 1, 1998, as amended (the
“Strategic Agreement”), and a License Agreement, dated October 30, 1998, as
amended (the “License Agreement”); and

 

WHEREAS, Norauto and Magneti Marelli Holding S.p.A., an entity organized under
the laws of Italy (“MMH”) have entered into a Share Purchase Agreement, dated as
of July 29, 2004, whereby Norauto has purchased all the outstanding shares of
MMS (the “Transaction”); and

 

WHEREAS, Norauto and Midas desire to enter into this Agreement to formalize
certain understandings and agreements set forth in the letter to MMH and Norauto
from Midas, dated July 28, 2004 (the “Letter”).

 

Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings set forth in the Strategic Agreement or the License Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants of the
parties set forth herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Midas Waiver. Midas acknowledges that it has received and is satisfied with
the Audited Financials (as such term is defined in the Letter) and any consent
regarding the Transaction which may be required from Midas under the Strategic
Agreement and the License Agreement, is hereby granted. Midas hereby irrevocably
waives any and all rights of first refusal it may have pursuant to Article II,
Section 5.5 of the Strategic Agreement, as such rights may relate to the
Transaction. The consent and waiver provided by Midas in this paragraph shall be
null and void if the Transaction does not close on or before December 31, 2004.

 

2. Guaranty. Norauto hereby guarantees and agrees to be jointly and severally
liable with MMS to Midas for the payment of the shop opening fees and royalty
payments owing by MMS to Midas under the Strategic Agreement and the License
Agreement. If MMS shall fail to pay the shop opening fees and royalty payments,
if and when due, then Norauto shall pay the shop opening fees and royalty
payments pursuant to the terms of the Strategic Agreement and the License
Agreement, as the case may be. Midas may assign the guaranty obligation of
Norauto under this paragraph if: (a) the guaranty obligation is transferred
along with the Strategic Agreement and (b) Midas assigns the guaranty obligation
to a subsidiary, which subsidiary is at least fifty percent (50%) owned by
Midas. In the event that after such assignment by Midas to a subsidiary that is
at least fifty percent (50%) owned by Midas, Midas no longer owns at least

 



--------------------------------------------------------------------------------

fifty percent (50%) of such subsidiary, the guaranty obligation of Norauto under
this paragraph shall terminate and be of no further force or effect.

 

3. Midas Right of First Refusal.

 

a. In the event that (i) Norauto or (ii) an entity which owns the MMS Shares (as
defined below) that is either directly or indirectly owned by Norauto proposes
to (A) effect any sale of fifty (50%) or more of the shares of MMS (including
any additional future shares distributed by MMS or any securities received by
MMS’ shareholders or MMS in exchange for the shares of MMS, including shares
distributed from a legal successor of MMS) (the “MMS Shares”) or (B) sell at
least fifty percent (50%) of the entity that owns the MMS Shares, which entity
is either directly or indirectly owned by Norauto, in a single transaction or
series of related transactions to a third party not owned or either directly or
indirectly controlled by, or in common control with, Norauto (a “Share
Transfer”), Norauto shall deliver to Midas a written notice (attention:
President and CEO with a copy to the General Counsel) (the “Transfer Notice”) of
the Share Transfer, which Transfer Notice shall include (i) the price and the
other relevant financial conditions, (ii) the terms and conditions of Share
Transfer, (iii) the name of the intended purchaser of the MMS Shares (the
“Proposed Transferee”) and (iv) the form of purchase agreement setting forth the
terms and conditions of the proposed transaction to be used to purchase the MMS
Shares (the “Purchase Agreement”). The rights set forth in this paragraph 3
shall be exercised by Midas, if at all, by written notice to Norauto (attention:
President du Directoire with a copy to the President of the Supervisory Board)
(the “Exercise Notice”) delivered not later than sixty (60) calendar days after
the receipt by Midas of the Transfer Notice in accordance with the terms and
conditions stated therein. Together with the Exercise Notice, Midas shall
deliver an executed Purchase Agreement. The right of Midas to deliver an
Exercise Notice together with an executed Purchase Agreement shall expire at the
end of the 60th calendar day after the date of the delivery to Midas of the
Transfer Notice. In the event Midas elects to deliver an Exercise Notice
together with an executed Purchase Agreement, the purchase of the MMS Shares by
Midas shall be subject to necessary regulatory approvals and such other
conditions as may be set forth in the Purchase Agreement. For purposes of this
Agreement, the term “MMS Shares” includes the shares of any successor of MMS
permitted under Article IV, Section 4 of the Strategic Agreement, which
successor is majority owned by Norauto.

 

b. In the event that (i) Midas does not deliver an Exercise Notice together with
an executed Purchase Agreement within sixty (60) calendar days after its receipt
of the Transfer Notice or (ii) Midas does deliver an Exercise Notice together
with an executed Purchase Agreement within sixty (60) calendar days after its
receipt of the Transfer Notice but the closing of the sale of the MMS Shares to
Midas does not occur for any reason whatsoever (other than through a material
fault or action of Norauto) by the later of (A) four (4) months after the date
of the Exercise Notice and (B) any closing date that may be set forth in the
Purchase Agreement, Norauto may, without prejudice to any possible rights or
remedies that Norauto may have under applicable law, consummate a Share Transfer
to the Proposed Transferee upon the terms and conditions set forth in the
Transfer Notice and the Purchase Agreement.

 

c. In the event that (i) Midas does not deliver an Exercise Notice together with
an executed Purchase Agreement but a Share Transfer to the Proposed Transferee
does not occur on substantially the same terms and conditions as set forth in
the Purchase Agreement within six (6) months after the date of the Transfer
Notice or (ii) Midas delivers an Exercise Notice together with an executed
Purchase Agreement

 

-2-



--------------------------------------------------------------------------------

but (a) the closing of the sale of the MMS Shares to Midas does not occur within
the applicable time period specified in paragraph b. (ii) above, and (b) a
closing of the sale of the MMS Shares to the Proposed Transferee does not occur
on substantially the same terms and conditions as set forth in the Purchase
Agreement within ten (10) months after the date of the Transfer Notice, Midas’
rights under this paragraph 3 shall again become effective and the procedures
set forth in this paragraph 3 shall be applicable to any future Share Transfer
whether to the Proposed Transferee or otherwise.

 

d. The parties agree that the rights contained in this paragraph 3 shall apply
only to Norauto and any directly or indirectly owned entity of Norauto that owns
the MMS Shares, and the rights of Midas under this paragraph 3 shall terminate
following the completion of the Share Transfer by Norauto or any directly or
indirectly owned entity of Norauto that owns the MMS Shares to the Proposed
Transferee.

 

e. The rights contained in this paragraph 3 are in addition to, and do not amend
or replace, the rights contained in Article II, Section 5.5 of the Strategic
Agreement as such rights relate to Midas’ right to acquire the assets and rights
relevant to the Midas System in any particular country where Norauto or MMS
choose to no longer operate the Midas System, other than through a majority
owned affiliate of Norauto.

 

4. Non-Competition Restrictions. For the avodiance of doubt, Midas agrees that
the non-competition restrictions contained in Article II, Section 8 of the
Strategic Agreement will not prevent Norauto from freely continuing to own,
operate and develop Norauto’s retail, maintenance and service businesses,
including, without limitation, any franchising arrangements, which Norauto now
or hereafter operates under its existing and future trademarks.

 

5. MMS Compliance. Midas hereby confirms, to its knowledge, that MMS was, until
the date of the Letter, in compliance with the Strategic Agreement and the
License Agreement.

 

6. Condition Precedent. This Agreement shall be effective upon the closing of
the Transaction; provided, that this Agreement shall be null and void if the
closing of the Transaction does not occur on or before December 31, 2004.

 

7. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute a single agreement.

 

[signatures appear on the following page]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

MIDAS INTERNATIONAL CORPORATION By:        

Name:

       

Title:

   

 

NORAUTO S.A. By:        

Name:

       

Title:

   

 

-4-